Citation Nr: 1033329	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-03 102	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to an increased rating for antritis and 
duodenitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The Veteran had active service from July 1956 to September 1964 
and from January 1968 to May 1984.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which in part denied entitlement to service connection for 
fibromyalgia and an increased rating for antritis and duodenitis.  

The RO in Baltimore, Maryland certified this appeal to the Board, 
and retains jurisdiction over the Veteran's claims.  

The Veteran testified in support of these claims during hearings 
held before a Decision Review Officer at the RO in August 2005 
and before the undersigned in Washington, D.C. in January 2008.      

The Board remanded these claims to the agency of original 
jurisdiction (AOJ) in February 2008.  In its REMAND, the Board 
referred the Veteran's request to reopen a claim for service 
connection for headaches.  The Board again points out that, 
during the hearing held in January 2008, the Veteran raised a 
claim for service connection for headaches, separate and distinct 
from the claim for service connection for fibromyalgia.  The 
Board again refers this claim to the RO for appropriate action.  


FINDINGS OF FACT

1.  Fibroymyalgia is not related to the Veteran's active service.  

2.  The Veteran's digestive system disability has not involved an 
ulcer considerable impairment of health, dysphagia or pyrosis; 
and is mild, manifesting as bloating and epigastric distress.  

3.  The Veteran currently has a mild hiatal hernia, which has not 
been linked to or distinguished from his digestive system 
disability.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to an evaluation in excess of 10 
percent for antritis and duodenitis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.114, Diagnostic 
Codes 7305, 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain notice and 
assistance requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  These notice requirements apply to all five 
elements of a service connection claim, including: (1) veteran 
status; (2) existence of disability; (3) a connection between 
service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  The 
Federal Circuit thus vacated the Court's decision to the extent 
it required notification of alternative DCs and the need to 
submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on his claims by letters 
dated March 2002 and May 2008, the latter sent after initially 
deciding those claims in a rating decision dated June 2002.  The 
timing of this notice does not reflect compliance with the 
requirements of the law as found by the Court in Pelegrini II; 
however, this timing defect was cured by readjudication the claim 
in a July 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The content of the notice letters reflect compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts to 
assist the Veteran in obtaining all other outstanding evidence 
provided he identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

B.  Duty to Assist

VA has a duty to assist a claimant in obtaining evidence that has 
a reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The AOJ made 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  Specifically, the AOJ secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records.  The AOJ also afforded the 
Veteran VA examinations, during which examiners discussed the 
etiology and severity of the fibromyalgia and furnished the 
findings necessary to rate the gastrointestinal disability.  


II.  Analysis 

A.  Claim for Service Connection 

The Veteran claims entitlement to service connection for 
fibromyalgia on the basis that this disorder first manifested 
during service as a constellation of symptoms, including pain in 
various joints of his body such as the neck, low back, knees, 
hips, legs and shoulders, and fatigue, sleep disturbance, 
stiffness, headaches, depression,  ringing in the ears, and itchy 
rashes.  According to statements he submitted during the course 
of this appeal and his hearing testimony, presented in August 
2005 and January 2008, for years, including during service, 
doctors failed to diagnose correctly his fibromyalgia and 
attributed his joint and other complaints to other diagnoses.  

The Veteran asserts, and has submitted articles indicating, that 
medical professionals first recognized fibromyalgia in the 1980s; 
prior to that time, they called the same condition fibrositis.  
Allegedly, this disorder has no known cause, is difficult to 
diagnose, is often manifested by symptoms that are also part of 
other disorders, and frequently goes untreated and undiagnosed 
for many years.   

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); of in-
service incurrence or aggravation of a disease or injury; and of 
a nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Post-service medical documents, including treatment records dated 
since September 1990, a September 1998 letter from an Air Force 
physician, and reports of VA examinations conducted in April 2002 
and July 2009, confirm that the Veteran currently has 
fibromyalgia.  The question is thus whether this disability is 
related to the Veteran's active service, which ended in 1984.

According to his service treatment records, during service, the 
Veteran received treatment for various joint complaints, 
particularly involving his back (had automobile accident during 
service in the 1960s, after which he wore a back brace for three 
years) but also involving his hips, feet, neck, shoulders, left 
knee, and headaches and chest, arm and hamstring pain, which 
medical professionals did not attribute to fibromyalgia.  

A medical professional first diagnosed this condition in 1990 
based on pain in multiple trigger points, including the muscles, 
knees and shoulders, and headaches.  Since then, other medical 
professionals have confirmed the diagnosis based on knee, leg, 
low back, shoulder, neck and back pain.  One such professional, a 
VA examiner, has addressed the etiology thereof.  

During a VA examination conducted in May 2009, the examiner 
diagnosed fibromyalgia and concluded that it did not have its 
onset in service.  He based this conclusion on what he called 
clear cut evidence in the claims file showing reports of low back 
pain since 1963 and instances of chest pain since the 1960s and 
on records showing a diagnosis of fibromyalgia during the last 
few years.  

In an addendum dated July in 2009, the examiner elaborated that, 
in 1992, the criteria for fibromyalgia were expanded and refined 
and that, according to that criteria, there must be more or less 
continuous, widespread/global pain for three months in all four 
quadrants of the body, including the axial skeleton; there must 
also be eleven of eighteen anatomically specific tender points.  
He found that, in the Veteran's case, his clinical pain picture 
during service was localized, not reflecting widespread pain.  

The Veteran has not submitted a medical opinion refuting that of 
the VA examiner and the copies of articles he submitted, which 
constitute competent medical evidence, do not specifically relate 
his fibromyalgia to service.  The VA examiner's ultimate opinion 
reflects consideration of an accurate history, including the 
Veteran's statements and was accompanied by a rationale 
consistent with the record.  

Lay assertions may be considered competent evidence in some 
cases, including when: (1) a layperson is competent to identify 
the medical condition, (2) he is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing symptoms 
at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(providing an example that a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not be 
competent to identify a form of cancer).

In this case, the Veteran lacks the medical expertise to say that 
his symptoms in service were actually manifestations of the 
currently diagnosed fibromyalgia.  His assertions do not, 
therefore, constitute competent evidence of a nexus.  In this 
case, the Veteran's assertions are the only evidence linking his 
fibromyalgia to service. 

Based on the absence of competent evidence of a nexus, the Board 
finds that fibromyalgia is not related to the Veteran's active 
service.  In light of this finding, the Board concludes that 
fibromyalgia was not incurred in or aggravated by service.  The 
evidence is not in relative equipoise; therefore, the benefit-of-
the-doubt rule is not for application. Rather, the preponderance 
of the evidence is against the claim. 



B.  Claim for an Increased Evaluation

The Veteran claims entitlement to an increased evaluation for his 
digestive system disability.  He asserts that the 10 percent 
evaluation assigned this disability does not accurately reflect 
the severity of all associated symptomatology.  According to 
written statements the Veteran submitted during the course of 
this appeal and his hearing testimony, presented in August 2005 
and January 2008, such symptomatology includes a duodenal ulcer 
that recurs daily, and daily bloating, pain, aching, cramping, 
emesis, belching, excessive gas and burning, is moderately severe 
to severe, causing incapacitating episodes, and does not respond 
to medication.  He requests the assignment of a 20 or 40 percent 
evaluation for this disability.  

1.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
claimant's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation is to be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation is 
to be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a claimant's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

In this case, the RO has evaluated the Veteran's digestive system 
disability as 10 percent disabling pursuant to DC 7305, which 
governs ratings of duodenal ulcers.  During the course of this 
appeal, in May 2001, VA revised the criteria for rating digestive 
system disabilities.  66 Fed. Reg. 29,488 (May 31, 2001).  The 
revision did not change the DC applicable in this case, but 
redefined weight loss under 38 C.F.R. § 4.112, a symptom 
mentioned in DC 7305.

Under the former version of 38 C.F.R. § 4.112, minor weight loss 
or greater weight loss of brief duration were not considered to 
be of importance.  Under the revised version of 38 C.F.R§ 4.112, 
the terms "substantial weight loss", "minor weight loss", an 
"inability to gain weight", and "baseline weight" are defined.  
The term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained over 
three months or longer.  The term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been substantial 
weight loss with an inability to regain it despite appropriate 
therapy.  The term "baseline weight" means the average weight for 
the two-year period preceding onset of the disease.  38 C.F.R. § 
4.112 (2009).

Under DC 7305, a 10 percent evaluation is assignable for a mild 
ulcer with recurring symptoms once or twice a year.  A 20 percent 
evaluation is assignable for a moderate ulcer with recurring 
episodes of severe symptoms two or three times a year averaging 
ten days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is assignable for a moderately severe 
ulcer, which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year. A 60 percent evaluation is assignable for a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 4.114, 
DC 7305 (2009).

Also applicable to the Veteran's claim is DC 7346, which governs 
ratings of hiatal hernias.  This DC provides that a 30 percent 
evaluation is assignable when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation is 
assignable with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, DC 7346 (2009).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, are not to be combined with each other.  A 
single evaluation is to be assigned under the DC reflecting the 
predominant disability picture, with elevation to the next higher 
evaluation when the severity of the overall disability warrants 
such elevation.  38 C.F.R. § 4.114 (2009).

The Veteran first expressed digestive system complaints, 
including stomach pain burning and cramping, and diarrhea, during 
service.  Medical professionals did not attribute these symptoms 
to any particular diagnosis.   

Following discharge in 1984, the Veteran sought treatment for 
back pain and medical professionals regularly prescribed Motrin.  
In 1993, the Veteran reported stomach problems, including 
heartburn and acid distress following eating.  Testing (upper GI 
series) revealed a marked irregularity and deformity of the 
gastric antrum, duodenal bulb and proximal duodenum.  

In February 1994, a physician diagnosed dyspeptic symptoms 
secondary to the use of NSAIDs (includes Motrin) and indicated 
that the veteran could also have H. Pylori.  Further testing 
(EGD, endoscopy, biopsy for Clo-test) revealed marked antritis, 
severe bulbar duodenitis consistent with Motrin use and H. 
Pylori.  Based on these findings, a physician ordered the Veteran 
to stop taking Motrin and prescribed medication for the H. 
Pylori.  In late 1994, the Veteran denied any digestive system 
symptoms.  Since then, including from 1995 to 1998, the Veteran 
has occasionally reported digestive system complaints and 
physicians have diagnosed digestive system disabilities, 
including gastroesophageal reflux disease (GERD) (1995), 
gastritis (1997) and nonulcer dyspepsia (1997).  

He has also undergone VA examinations of his digestive system, 
including in May 1997, during which he reported difficulty 
digesting food, boiling in his stomach secondary to the 
consumption of meat products, an epigastric burning sensation, 
excessive rumbling sounds in the abdomen, and the use of Rolaids 
and ranitidine, and in March 2002, March 2007 and May 2009. 

During the March 2002 VA examination, the Veteran reported that 
he was still using ranitidine and had occasional abdominal pain, 
but stable weight.  The examiner noted no abnormalities and 
diagnosed gastritis.  

During the March 2007 VA examination, the Veteran reported 
recurring belching, bloating, gas and slight pain and the use of 
ranitidine and prevacid.  The examiner noted no abnormalities and 
diagnosed recurring upper gastrointestinal symptoms.  

During the May 2009 VA examination, the Veteran reported daily 
epigastric and abdominal pain, frequent burping and bloating, 
cramping and occasional nausea.  The examiner noted mild 
tenderness to palpation of the epigastrium.  Testing, an upper 
gastrointestinal series, showed a sliding hiatal hernia with no 
evidence of gastritis, duodenitis or GERD.

Since the Veteran filed his claim for an increased evaluation for 
the digestive system disability in 2001, he has rarely mentioned 
this disability during treatment visits.  When he has, however, 
medical professionals have diagnosed GERD, duodenitis and peptic 
ulcer disease.  

In 2005, he reported that his disability was worsening.  In 2006, 
based on complaints of chronic bloating, he underwent testing, 
including of the blood and a duodenum biopsy and endoscopy.  This 
testing revealed no abnormalities.  Since then, various medical 
professionals have indicated that no further testing was 
warranted because the Veteran denied warning signs such as 
significant weight loss, dysphagia, odynophagia, early satiety 
and hemetemesis.  

The record shows that the Veteran's weight has been stable 
throughout the appeal period.  In May 2001 he was noted to be 
five feet, 11 inches tall and to weigh 209 pounds.  In February 
2007, he weighed 211.8 pounds.  In March 2008 and May 2009 he 
weighed 208 pounds.

It thus appears that the Veteran's digestive system disability 
has improved since cessation of Motrin on advice of his physician 
prior to the appeal period.

The Veteran alleges that the fact that he underwent a colonoscopy 
in 2004 secondary to reported gastrointestinal bleeding is 
evidence that his digestive system disability is worsening.  A 
report of that September 2004 procedure, however, reveals that, 
on testing, the Veteran had a small hemorrhoid, which is 
separately service connected and not part of the disability at 
issue in this appeal, and a polyp, which too is not part of the 
disability at issue in this appeal.  The report fails to show any 
medical condition associated with the Veteran's digestive system 
disability. 

The Veteran has not had an ulcer, mild or otherwise, since he 
filed a claim for an increased evaluation for a digestive system 
disability and symptoms of this disability have been no more than 
mild, warranting, at most, a 10 percent evaluation under DC 7305.  
It is unclear whether the recently diagnosed hiatal hernia is 
part of the Veteran's digestive system disability, not having 
been diagnosed until years after the Veteran stopped using 
Motrin, or linked to the disability, but certainly, that hernia 
would explain the Veteran's complaints of daily epigastric 
distress.  Assuming, but not conceding, that such is the case, 
the Veteran's claim still fails.  The objective evidence of 
record supports, at most, a 10 percent evaluation under DC 7346, 
which governs ratings of hiatal hernias.  The Veteran does not 
assert and the evidence does not reflect that the Veteran has 
dysphagia (difficulty swallowing), regurgitation, or substernal 
arm or shoulder pain associated with the digestive system.  These 
symptoms must be shown to warrant the assignment of a 30 percent 
evaluation under DC 7346.

2.  Extraschedular & Total Disability

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

The issue of entitlement to a total disability evaluation based 
on individual unemployability (TDIU) is also potentially raised 
in every claim for a higher initial or increased evaluation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).

To raise such a claim, a claimant must: (1) submit evidence of a 
medical disability; (2) make a claim for the highest evaluation 
possible; and (3) submit evidence of unemployability.  In such a 
case, the evidence and assertion satisfy the requirement of 38 
C.F.R. § 3.155(a), which defines an informal claim and indicates 
that it must "identify the benefit sought", and mandates 
consideration of whether a TDIU is assignable.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. 
Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case, neither the Veteran, nor the evidence raises the 
question of whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis, but even assuming 
otherwise, no referral is needed.  The schedular criteria upon 
which the evaluation in this case is based reasonably describe 
the level of severity of the Veteran's digestive system 
disability.  They reflect consideration of all associated 
symptoms and the extent to which they affect the Veteran's 
ability to function.  

In addition, the Veteran has not reported, and the evidence does 
not show unemployability secondary to his service-connected 
disability.  In April 2007, it was reported that the Veteran had 
worked for the Federal Government since 1985.  There is no 
evidence that this employment is marginal.  Consideration of a 
claim for a TDIU is thus not mandated.

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his disability picture change.  
See 38 C.F.R. § 4.1.  At present, however, the evaluation noted 
above is the most appropriate given the medical evidence of 
record.

The Board thus concludes that the criteria for entitlement to an 
evaluation in excess of 10 percent for his digestive system 
disability are not met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect the 
disability has on the Veteran's earning capacity.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  .  


ORDER

Service connection for fibromyalgia is denied.  

An evaluation in excess of 10 percent for antritis and duodenitis 
is denied.


_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


